                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

SHANNON ALEXANDER (#298078)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 18-616-BAJ-RLB
RAY JONES

                                              ORDER

       Before the Court is the defendant’s Motion to Vacate Pauper Status (R. Doc. 11). The

Motion is opposed. See R. Docs. 15 and 18-1. Defendant Jones asserts that the plaintiff’s

pauper status should be vacated because the plaintiff has previously filed three suits which were

dismissed as frivolous pursuant to 28 U.S.C. § 1915(g).

       28 U.S.C. § 1915(g) provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that it is
       frivolous, malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       A review of the records submitted to this Court by defendant Jones does not reflect that

the plaintiff has, on three or more prior occasions while incarcerated, brought actions or appeals

in the federal court that have been dismissed as frivolous, malicious, or for failure to state a

claim. In two of the cases cited by the defendant it is clear that the plaintiff’s claims were

dismissed as frivolous pursuant to 28 U.S.C. §§ 1915(e) and 1915A. See Alexander v. Leblanc,

Civil Action No. 17-207-BAJ-RLB (M.D., LA.) and Alexander v. Morgan, et al., Civil Action

No. 17-313-SDD-RLB (M.D., LA).

       However, in the third case cited by the defendant the dismissal is not sufficiently clear.

In Alexander v. Oubre, Civil Action No. 11-843-BAJ-CN, the Magistrate Judge recommended
that the plaintiff’s claims be dismissed for failure to pay the court’s initial partial filing fee and,

alternatively, as frivolous. The District Judge approved the Magistrate Judge’s report and

recommendation and adopted it “as the Court’s opinion herein.” The Court further ordered,

however, that plaintiff’s claims were then dismissed “for failure of the plaintiff to pay the Courts

initial partial filing fee and as frivolous.” The Court’s opinion therefore, as adopted, dismisses

the matter for failure to pay the partial filing fee, while the one paragraph order provides multiple

reasons. This lack of clarity leads the Court to first conclude that the plaintiff’s claims were not

dismissed solely as frivolous pursuant to 28 U.S.C. §§ 1915(e) and 1915A. In light of this

uncertainty, the Court does not find it appropriate to interpret this against the plaintiff. As such,

when this Court, as required by 28 U.S.C. § 1915A, screened the Complaint herein the Court did

not count the dismissal in Alexander v. Oubre as a strike and still does not deem said dismissal as

a strike within the meaning of 28 U.S.C. § 1915(e). Accordingly,

        IT IS ORDERED that the defendant’s Motion (R. Doc. 11) is DENIED.

        Signed in Baton Rouge, Louisiana, on February 5, 2019.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
